While I am in almost full agreement with the majority opinion, I am a bit more favorably disposed toward Smith. It is conceivable to me, on this record, that Smith was unaware of, and not agreeable to, his trial counsel's oral waiver of the jury. He was represented by the same counsel at trial, which makes his personal failure to then insist upon his right to a jury trial both understandable and excusable. While the trial court, prosecutor, and witnesses have been unnecessarily inconvenienced, I am not convinced that Smith is the villain of the piece.